Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
ABSTRACT
 A car having: a passenger compartment; a body surrounding the passenger compartment and having: a roof, a tail provided with a rear bumper, and a joining portion connecting the 5 roof to the tail; a rear spoiler, which is arranged at the end of the joining portion in the area of the tail; and a deflector panel, which is arranged on the joining portion, is directly hit by an air flow brushing the joining portion during the travel and is mounted in a movable manner so as 10 to move between a rest position, in which the deflector panel rests on the joining portion, and an active position, in which the deflector panel is lifted and spaced apart from the joining portion. 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The recitations of the specific features of the car in claim 1 including especially the construction of each of the projecting aerodynamic element has, in plan view, a curved development, has a front part forming, with a longitudinal direction, an approach angle and has a rear part forming, with the longitudinal direction, a departure angle greater than the approach angle is not taught nor is fairly suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612   




                                                                                                                                                                                                     

Clean Copy 
ABSTRACT
 A car having: a passenger compartment; a body surrounding the passenger compartment and having: a roof, a tail provided with a rear bumper, and a joining portion connecting the 5 roof to the tail; a rear spoiler, which is arranged at the end of the joining portion in the area of the tail; and a deflector panel, which is arranged on the joining portion, is directly hit by an air flow brushing the joining portion during the travel and is mounted in a movable manner so as 10 to move between a rest position, in which the deflector panel rests on the joining portion, and an active position, in which the deflector panel is lifted and spaced apart from the joining portion.